Holt, J.,
dissenting:
I restate the facts because they are colored by their setting and sequence, and may be as misleading as figures sometimes are—two and two make four, also they make twenty-two; indeed, we do not always see the same thing in the same picture. What to one man is a whale, to another seems backed like a weasel.
*819On the afternoon of Sunday, March 10, 1929, at 3:05 o’clock, Grant Whetzel, a boy between fourteen and fifteen years old, together with three companions—a brother, Frank, Hampton Kerlin and a lad named Smith—were all killed in a crossing accident at Bristow, in Prince William county, a station and village on the main double-track line of the Southern railway, which there crosses the county road at grade. The railroad runs north and south, the county road east and west. These boys were in a Chevrolet touring car, with badly broken curtains down. It was going west, and was struck by a southbound train on the west track. The train itself was a fast freight, made up of sixty-four cars, traveling up-grade at a speed estimated to be from thirty to thirty-five miles an hour.
There is no definite testimony to tell us who was driving, but the car itself belonged to young Kerlin’s father, and was seen less than an hour before the acident. At that time Hampton was at the wheel. Frank Whetzel sat by him on his right in the front seat. Smith was on the right rear seat, and Grant on the left rear seat. They were village neighbors, lived at Aden, and according to custom were on a pleasure drive this Sunday afternoon.
One hundred and eighty-four feet from the point of the accident, the county road crosses a bridge over a small stream. Distances and positions from which a train can be seen are shown on an attached plat.* A house track runs east of the main line. From the bridge to the crossing the right of way to the north is visible except when obstructed by a garage and by another building, a dwelling and store. Until the dwelling and store is passed there are some trees and bushes to the right, but through them in March the railroad and particularly a train thereon, could be plainly seen. The east rail of the house track, point No. 2, is fifty-four feet from the place of the accident and from it there is an unobstructed view to the north for 2,000 feet. *820From point No. 1, thirty-nine feet from the point of acci-



dent, there is an unobstructed view for an indefinite distance.
*821Lynch, a fireman, saw the car when it was twenty-five or thirty yards away. It was then between the house track and the northbound main line and going slowly. The manner of its progress seemed to show a purpose to stop. This it did not do, but picked up and went forward. Lynch then called out to the engineer who sat on the right or far side of the cab, but it was too late to check in time this freight train, half a mile long.
At this crossing was an automatic electric signal. The plaintiff contends that it was not in working order, and that the crossing signals were not given. These are the acts of negligence relied upon.
While, as we have seen, there is no direct testimony to tell us who the chauffeur was, it seems fair to assume that it was Kerlin. It was his father’s car, he was in charge of it when last seen, and it is reasonably certain that Grant was not, for he did not know how to drive a car of this type. While it does not affirmatively appear that these boys were intimately familiar with the physical situation at Bristow, they must have known what it was, for they were in the habit of driving around in that neighborhood on Sunday afternoons.
In the consideration of cases of this character certain settled rules are to be remembered.
The bare happening of an accident raises no presumption of negligence, whether that accident be at a crossing or elsewhere, nor will mere proof of negligence itself sanction a recovery. It must have been a contributing cause. Between it and the accident there must be some causal connection. All this the plaintiff must show—that is to say, he must prove his case. He must bear that burden which every other plaintiff bears.
In Western & Atlantic Railroad, v. Henderson, 279 U. S. 639, 49 S. Ct. 445, 446, 73 L. Ed. 884, it appears that there is a Georgia statute which provides that “A railroad company shall be liable for any damages done to persons, stock, or other property by the running of the locomotives, or cars, *822or other machinery of such company, or for damage done by any person in the employment and service of such company, unless the company shall make it appear that their agents have exercised all ordinary and reasonable care and diligence, the presumption in all cases being against the company.” The declaration, inter alia, charged that no whistle was sounded. There was a judgment for the plaintiff in the trial court, which was affirmed in the Court of Appeals and in the Supreme Court of that State. Mr. Justice Butler said:
“Upon the mere fact of collision and resulting death, the statute is held to raise a presumption that defendant and its employees were negligent in each of the particulars alleged, and that every act or omission in plaintiff’s specifications of negligence was the proximate cause of the death; and it makes defendant liable unless it showed due care in respect of every matter alleged against it. * * *
“The presumption raised by section 2780 (the Georgia statute) is unreasonable and arbitrary and violates the due process clause of the fourteenth amendment.”
This court, by construction, has read into the statute a purpose which, if therein plainly expressed, would have made it unconstitutional.
Mr. Freeman, in an extended note on proximate and remote cause, 36 Am. St. Rep., at page 817, said: “The general rule is” (in dealing with breaches of statutory duty) “that, if a breach of a statute is relied upon by the plaintiff as a cause of action, he must show not only that he is one of the class for whose benefit the statute created a duty * * * but, also, that the breach of the statute is the proximate cause of the injury; * * *. ‘The question is, was the breach a causa sine qua non, a cause which, if it had not existed, the injury would not have taken place:” * * *
“The general rule has been often applied to cases of omission on the part of the servants of railroad companies tó give signals on approaching crossings.”
*823In 3 Elliott on Railroads (3d ed.), section 1648, it is said: “In no event is the omission to give the statutory signals sufficient of itself to make out a case, for there must be evidence showing that it was the proximate cause of the injury.”
It is not necessary to fly a danger signal announcing the presence of a hurricane. This elementary principle is not only good law, but it is law which we ourselves, in part, have made. Wyatt v. Chesapeake & Potomac Tel. Co., 158 Va. 470, 163 S. E. 370; Virginian Ry. Co. v. Haley, 156 Va. 350, 157 S. E. 776, 785; C. & O. Ry. Co. v. Barlow, 155 Va. 863, 156 S. E. 397, 400; Norfolk & W. Ry. Co. v. Wellons’ Adm’r, 155 Va. 218, 154 S. E. 575; Etheridge v. Norfolk So. Ry. Co., 143 Va. 789, 129 S. E. 680; Norfolk So. Ry. Co. v. Banks, 141 Va. 715, 126 S. E. 662; Hayes v. Mich. Cent. R. Co., 111 U. S. 228, 4 S. Ct. 369, 28 L. Ed. 410; Pennsylvania R. Co. v. Hensil, 70 Ind. 569, 36 Am. Rep. 188; Baltimore R. Co. v. Young, 146 Ind. 374, 45 N. E. 479; McDonald v. International, etc., R. Co., 86 Tex. 1, 22 S. W. 939, 40 Am. St. Rep. 803; Kujawa v. Chicago, etc., R. Co., 135 Wis. 562, 116 N. W. 249; Shear. & Red. on Neg. (6th ed.), section 485; 2 Elliott on Railroads (3d ed.), section 842. And so we may take as established this doctrine, which now nobody denies.
With it in mind, let us, for the sake of argument, assume that negligence has been shown; that the crossing signals were not given; that the automatic electric warning was out of order, and that plaintiff’s decedent was a guest to whom the driver’s negligence could not be imputed. Plaintiff must still show that negligence, thus admitted, was a proximate cause.
Death has closed the lips of every victim of this moving tragedy, and so we must in a large measure rely for guidance upon attendant circumstances and such inferences as they fairly support.
Did the driver look? Two presumptions were possible. *824He may not have looked; he may have looked and yet have failed to heed what he saw.
“Where it appears that a person approaching a railroad crossing could, by looking or listening, have seen or heard an approaching train in time to have avoided injury, it will not, in case of an accident, be presumed that he looked or listened, or was in the exercise of due care, but the presumption, if any, will be that either he did not look or listen, or if he did so, that he did not heed what he saw or heard, and if such circumstances are shown by conclusive or undisputed evidence the presumption will be conclusive. If the traveler fails to look it will be presumed that he would have seen the approaching train had he looked.” 52 Corpus Juris, section 1984.
If he looked, he saw the train, and this presumption obtains though he were alive and said that he did not. C. & O. Ry. Co. v. Barlow, supra.
“It is simply and flatly impossible that one can stop, look and listen for an approaching train that is in plain view and close at hand, and be unable to see or hear it, if he possesses the senses of sight and hearing. It seems, therefore, necessary to advance one step in the application of the doctrine of legal presumption, and to lay it down as a rule that one who is struck by a moving train which was plainly visible from the point he occupied when it became his duty to stop, look and listen, must be conclusively presumed to have disregarded that rule of law and of common prudence and to have gone negligently into an obvious danger. A line of well considered cases leads fairly up to this conclusion.” Myers v. B. & O. R. Co., 150 Pa. 386, 24 Atl. 747, 748.
“That plaintiff, in possession of good sight and hearing, could have looked and listened, and not have seen or heard the train which must have been in plain view, and making a great noise, is contrary to all reasonable probability, in opposition to the physical facts, and impossible of belief. In these circumstances his testimony that he looked and listened is entitled to no credence, and does not create a con*825fiict in the evidence.” Chicago & N. W. Ry. Co. v. Andrews (C. C. A.) 180 Fed. 65, 71.
Plaintiff contends that this driver did look and so states in his brief:
“The testimony of H. A. Lynch and that of the other witnesses who observed the approach to the crossing of the automobile in which the plaintiff’s intestate was riding, shows clearly that the occupants of the automobile were not only apprized of the proximity of the crossing, but that they appreciated the danger presented by it, and that they were not relying wholly on the green light or the failure of the crossing gong or bell to sound as indicating that no train was approaching, but that they were in addition taking the precaution of slowing down and looking and listening for the purpose of determining whether a train was in fact approaching, of whose aproach they would have been put on notice had the statutory signals in fact been given.”
Lynch, the fireman, is the only eyewitness who has testified as to the conduct of the car just before the accident. This appears in his cross-examination:
“Q. What I am trying to do is find out exactly the impression that the appearance of this car made upon you and I am trying to recall to your mind a conversation you had with Mr. Moore, the engineer. Didn’t you state to Mr. Moore that day in regard to this thing that these boys or this car was coming along very carefully?
“A. I didn’t say that. I said I was looking for them to stop.
“Q. Do you mean that the appearance of the car indicated they were about to stop?
“A. Yes, sir, were going to stop, yes, sir.”
From this it may fairly be inferred that this driver first intended to stop, but misjudging distances and speed, went forward. To hold that the driver never saw the train is to claim more for the plaintiff than he claims for himself. That is to say, we think the plaintiff is right in claiming that Kerlin saw the oncoming train.
*826If this be true, the value of these warning signals vanishes. We are not helped by being told of the presence of a peril overwhelmingly patent.
Mr. Justice Hudgins, in the Barlow Case, said: “This court has consistently construed section 3959, Code, to mean that there must be a causal connection between the failure to give the statutory signals and the injury, but in no case has a recovery been allowed where the undisputed evidence showed that the plaintiff’s negligence was the sole proximate cause of the collision. If the plaintiff sees that the train is approaching, the blowing of the whistle and the ringing of the bell can give him no further information, and if he attempts to cross the track and is injured the accident is the result of his own negligence, and the negligence of the company in failing to give the statutory signals cannot be said to be a contributing cause of his injury.”
Putting aside for the moment these conclusions, it is true beyond peradventure that Kerlin looked, or did not look. If he looked, there was a conscious, wilful and unnecessary assumption of risk for which he alone is responsible. If, in absent-mindedness, he failed to look, we have merely a case of gross negligence, and gross negligence will not preclude a recovery where crossing signals were not given. Code, sections 3958, 3959. In the one case there could be no recovery; in the other same judgment should follow.
This was the situation which confronted the court in Chicago, R. I. & P. Railroad Co. v. Houston, 95 U. S. 697, 702, 24 L. Ed. 542, where it said: “But aside from this fact, the failure of the engineer to sound' the whistle or ring the bell, if such were the fact, did not relieve the deceased from the necessity of taking ordinary precautions for her safety. Negligence of the company’s employes in these particulars was no excuse for negligence on her part. She was bound to listen and to look, before attempting to cross the railroad track, in order to avoid an approaching train, and not to walk carelessly into the place of possible danger. Had she used her senses, she could not have failed *827both to hear and to see the train which was coining. If she omitted to use them, and walked thoughtlessly upon the track, she was guilty of culpable negligence and so far contributed to her injuries as to deprive her of any right to complain of others. If, using them, she saw the train coming, and yet undertook to cross the track, instead of waiting for the train to pass, and was injured, the consequences of her mistake and temerity cannot be cast upon the defendant. No railroad company can be held for a failure of experiments of that kind. If one chooses, in such a position, to take risks, he must bear the possible consequences of failure. Upon the facts disclosed by the undisputed evidence in the case, we cannot see any ground for a recovery by the plaintiff. Not even a plausible pretext for the verdict can be suggested, unless we wander from the evidence into the region of conjecture and speculation.”
“The presumption that the deceased used due care is destroyed by the force of physical facts shown by undisputed evidence, and the inevitable inference must be drawn therefrom that deceased either did not look or listen, or, having looked and listened, he endeavored to cross in front of the train. He was, therefore, as matter of law, guilty of contributory negligence.” Rollins v. Chicago, M. & St. P. Ry. Co. (C. C. A.) 139 Fed. 639, 642.
“When the uncontradicted ■ evidence conclusively shows that the colliding train must have been plainly visible from the point at which the testimony shows that the injured or killed person looked and listened for the train, the law conclusively presumes either that he did not look and listen, or that if he did look or listen, or both, he afterwards heedlessly disregarded the knowledge thus obtained and negligently went into an obvious danger.” Carlson v. Chicago & N. W. Ry. Co., 96 Minn. 504, 105 N. W. 555, 556, 4 L. R. A. (N. S.) 349, 113 Am. St. Rep. 655.
In these cases this double possibility was recognized: Downey v. Pere Marquette Ry. Co., 230 Mich. 243, 202 N. W. 927; Northern Pac. R. R. v. Freeman, 174 U. S. 379, *82819 S. Ct. 763, 43 L. Ed. 1014; Clark v. Union Pac. R. Co., 70 Utah 29, 257 Pac. 1050; Woolf v. Washington, etc., R. Co., 37 Wash. 491, 79 Pac. 997; Clemons v. Chicago, etc., R. Co., 137 Wis. 387, 119 N. W. 102; Akerson v. Great N. Ry. Co., 158 Minn. 369, 197 N. W. 842; Rushford-Surine v. Grand Trunk Ry. Co., 239 Mich. 19, 214 N. W. 168; Norfolk & W. Ry. Co. v. Hardy, 152 Va. 783, 148 S. E. 839.
Here, in either instance, there is a conclusive presumption of negligence, but its effect, as we have seen, is changed by statute in Virginia. When there is merely a negligent failure to look, some recovery is still possible, but if there was a conscious attempt to outdistance the train to the crossing, then such an act is the sole proximate cause of the accident and the failure of warning signals has with it no causal connection.
In Norfolk & W. Ry. Co. v. Wellons’ Adm’r, 155 Va. 218, 154 S. E. 575, 579, it appears that a guest that sat by a driver was killed. The court said: “* * * an open gate was no invitation to the driver to attempt to beat the train to the crossing. His negligence was the sole present proximate cause of the accident and superseded the remote negligence of the railway. Appalachian Power Co. v. Wilson, 142 Va. 468, 129 S. E. 277. Here again was no causal connection. The fact that the gates were up in no wise contributed to the accident.”
Where an accident might have occurred in one of two ways, one just as probable as the other, one of which would support a recovery and the other not, then the plaintiff must fail, for he is bound to make out his case by a preponderance of the evidence. It cannot rest upon conjecture, and guesswork will not support a judgment.
“If it appears that the facts and circumstances from which a conclusion is sought to be deduced, although consistent with that theory, are equally consistent with some other theory,” there can be no recovery. Hicks v. Romaine, 116 Va. 401, 82 S. E. 71, 74.
*829In the case of General Accident, etc., Corp. v. Murray, 120 Va. 115, 126, 90 S. E. 620, 624, which was a demurrer to evidence case, Judge Cardwell says: “The case is analogous to that class of cases frequently considered and ruled upon by this court, in which damages were sought to be recovered for injuries resulting from an accident alleged .to have been caused by the negligence of the defendant, and wherein it has been uniformly held that the burden of showing negligence by a preponderance of the evidence was on the plaintiff, and if the injury might have resulted from one of two causes, for one of which the plaintiff was responsible, but not for the other, the plaintiff could not recover; neither could he recover if it was just as probable that the damage was caused by the one as by the other.” Davis, Director Gen. v. Ellis, Adm’x, 146 Va. 366, 126 S. E. 658, 131 S. E. 815; C. & O. Ry. Co. v. Whitlow, 104 Va. 90, 94, 51 S. E. 182, 183; General Accident, etc., Corp. v. Murray, 120 Va. 115, 90 S. E. 620; Honaker v. Whitley, 124 Va. 194, 97 S. E. 808; Kendricks v. Norfolk, 139 Va. 702, 124 S. E. 210; Washington & Old Dom. Ry. v. Weakley, 140 Va. 796, 125 S. E. 672; Turner v. Fireworks Co., 149 Va. 371, 141 S. E. 142; Murray v. Carleton (D. C.) 33 Fed. (2d) 966.
Here was no sudden emergency and none of that confusion incident to urban traffic. No court can search out its heart and say that this train was not seen, and that it must say to sustain a judgment.
In the Code of 1919, sections 3958, 3959, the doctrine of comparative negligence was first introduced in Virginia, a doctrine now nowhere approved unless it rests upon some statute. Shear. & Red. on Neg. (6th ed.), section 102; 45 Corpus Juris, page 1037. Its only effect is to take away contributory negligence as a complete defense. It reduces the amount of compensation but does not wipe it away. Plaintiff must still, as a prerequisite to the right to recover, prove both negligence and causal connection.
*830This court in the Haley Case said: “However, the enactment of section 3959 has not in any degree abrogated or modified the rule of law requiring a causal connection between the failure to give the signals and the injury; has not changed the rules of evidence, or the nature or amount of evidence required to establish such causal connection; and has not established, or given rise to, any new presumption of causal connection between the failure to give the signals and the- injury. Nor does section 3959 provide that the proof of the failure to give the signals and of injury following shall be prima facie evidence that the injury was caused by the failure to give the signals. The only effect of section 3959 is to remove the complete bar to recovery which the contributory negligence of the plaintiff formerly created, and to give to contributory negligence the effect of merely reducing the amount of recovery to which the plaintiff is entitled. Norfolk & W. Ry. Co. v. Simmons, 127 Va. 419, 427, 103 S. E. 609; Gregory v. S. A. L. Ry. Co., 142 Va. 750, 128 S. E. 272; Etheridge v. Norfolk So. Ry. Co., 143 Va. 789, 800, 129 S. E. 680.”
In cases of this class, as in other cases, demonstrative evidence is not necessary to support a jury’s verdict.
“The proof need not be direct and positive, by some one who witnessed the occurrence and saw how it happened, but it must be such as to satisfy reasonable and well-balanced minds that it resulted from the negligence of the defendant.” Southern R. Co. v. Hall, 102 Va. 135, 45 S. E. 867, 868.
Frequently circumstances alone suffice, as is illustrated by Virginian Ry. Co. v. Bacon, 156 Va. 337, 157 S. E. 789, 791. There the angle of the car’s approach was such that the train “which occasioned the damage, came measurably from behind,” and so might have been unnoticed by a careless observer. A jury would have been warranted in believing that it was a case of gross carelessness rather than a wilful assumption of risk. Here a slow-going car came at right angles to a track whose view was unobstructed. It *831seemed to hesitate and appeared to be about to stop. If there was reason in this it must have been because the driver wished to look.
It is said that nothing shows decedent to have been negligent. Granted. He may have been extremely careful. We may go further and assume that he saw the train, warned the driver and implored him to stop. In such a case the negligence of the railroad would not have been merely a remote cause of the collision; it would have been no cause at all.
If Kerlin looked he saw the train. To undertake to pass ahead of it was a reckless assumption of unnecessary risk. If it be that this has not been affirmatively established, it is still a possibility, just as his failure to look is a possibility. In one of the contingencies a recovery might be had, in the other not. The right to recover must rest upon proof. Surmise is not sufficient; “perhaps” is not enough.
This dissent deals, in part, with propositions which, though once controverted, seem now to be conceded. In the majority opinion it is admitted that there should be no recovery if the driver saw the train, and to this we give cheerful assent; but it is argued that this evidence does not necessarily show that he did, and may possibly be sufficient to support a contrary conclusion. This possibility is against any fair interpretation of the testimony of the only eyewitness, and, as we have seen, is counter to the contention of the plaintiff himself.
“A demand for damages for an alleged wrongful act does not reach the province of the jury, if there is no evidence of negligence, or if the evidence only suggests the possibility of negligence, or is as consistent with the absence of all negligence as with its existence. The court has no right to allow the jury to act on a mere surmise or conjecture.” Chesapeake Western Ry. Co. v. Shiflett, 118 Va. 63, 86 S. E. 860, 863.
Epes and Browning, JJ., concur in this dissent.

See plat, page 820.